     Case 2:15-cv-01313-TLN-KJN Document 81 Filed 08/07/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       PAUL DAVID JOHNSON,                               No. 2:15-cv-1313 TLN KJN P
12                         Plaintiff,
13              v.                                         ORDER
14       J.A. BEARD, et al.,
15                         Defendants.
16

17             Plaintiff is a prisoner, proceeding pro se and in forma pauperis. Plaintiff seeks relief

18   pursuant to 42 U.S.C. § 1983.

19             On February 5, 2020, the court ordered the United States Marshal to serve the complaint

20   on defendants. Process directed to defendant Mahmoud was returned unserved because “unable

21   to locate,” and “moved out 3 months ago.” (ECF No. 75.)1 Therefore, plaintiff must provide

22   additional information to serve this defendant. Plaintiff shall promptly seek such information

23   through discovery, the California Public Records Act, Calif. Gov’t. Code §§ 6250, et seq., or

24   other means available to plaintiff. If access to the required information is denied or unreasonably

25   delayed, plaintiff may seek judicial intervention.

26   ////

27

28   1
         An earlier attempt to serve defendant Mahmoud also failed. (ECF No. 61.)
                                                      1
     Case 2:15-cv-01313-TLN-KJN Document 81 Filed 08/07/20 Page 2 of 3

 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. The Clerk of the Court is directed to send to plaintiff one USM-285 forms, along with

 3   an instruction sheet and a copy of the amended complaint filed October 28, 2019 (ECF No. 54);

 4             2. Within sixty days from the date of this order, plaintiff shall complete and submit the

 5   attached Notice of Submission of Documents to the court, with the following documents:

 6                     a. One completed USM-285 form for defendant Mahmoud;

 7                     b. Two copies of the endorsed complaint filed October 28, 2019; and

 8                     c. One completed summons form (if not previously provided) or show good cause

 9   why he cannot provide such information.

10   Dated: August 7, 2020

11

12

13
     /john1313.8e(2)
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
     Case 2:15-cv-01313-TLN-KJN Document 81 Filed 08/07/20 Page 3 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PAUL DAVID JOHNSON,                            No. 2:15-cv-1313 TLN KJN P
12                     Plaintiff,
13          v.                                      NOTICE OF SUBMISSION OF
                                                    DOCUMENTS
14   J.A. BEARD, et al.,
15                     Defendants.
16

17         Plaintiff hereby submits the following documents in compliance with the court's order

18   filed _____________________ :

19         ____            completed summons form

20         __1__           completed USM-285 forms

21         __2__           copies of the ___October 28, 2019___
                                            Amended Complaint
22

23   DATED:

24

25                                                      ________________________________
                                                        Plaintiff
26
27

28
                                                    3
